Claim Rejections - 35 USC §103
1.      The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.       Claims 1, 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, Pan, Zheng and further in view of U.S. Patent Pub. 2011/0170514 to Eriksson et al. (hereinafter “Eriksson”). 
Regarding claims 1 and 22 “a system for channel state information (CSI) feedback for communication between a base station (eNB) and a plurality of user equipment (UE), comprising: 
at least one of the plurality of user equipment reporting a plurality of precoding matrix indicators for a first and second rank, the precoding matrix indictors including
a first precoding matrix indicator indicating a recommended optimum precoding matrix for single user multiple input, multiple output (SU-MIMO) communication between said the base station (eNB) and the at least one of the plurality of user equipment, and
a second precoding matrix indicator indicating a second precoding matrix for multi-user (MU) beamforming between the base station and the plurality of user equipment; and
the base station communicating with the at least one user equipment based on precoding matrix indicators received from the at least one user equipment”, 
as described in previous Office Actions (and as Affirmed in the previous Board of Appeals Decision), the combination of Kim and Pan teach the previously recited features (without considering the feature of both rank 1 and rank 2 PMI).
Regarding the features of claim 1 which recite:
at least one of the plurality of user equipment configured to receive rank indicator (RI) configuration information from a base station, select a first RI for reporting a first precoding matrix, and select a second RI for reporting a second precoding matrix indicator based on the RI configuration information, it is first noted that Kim and Pan use codebooks to select the PMI matrices.  As is conventional and as described in more detail in Pan, SU-MIMO codebooks are rank 1 and MU-MIMO codebooks are rank 2. Therefore, the codebooks received by the mobile devices of Kim/Pan are the “rank indicator information (RI)”.  Therefore, as Kim/Pan teach feeding back both a SU (rank 1) PMI and MU (rank 2) PMI, Kim/Pan’s “selection of a rank 1 SU-MIMO codebook” is equivalent to the recited “selecting a first (1) RI for reporting” and Kim/Pan’s selection of a rank 2 MU-MIMO codebook for PMI is “selecting a second (2) RI for reporting”, as recited.  In other words, as each specific codebook is used for a specific rank, selecting a rank specific codebook in Kim/Pan is “selecting the RI”, as recited. 

Regarding the feature of claim 1 reciting “report in a single subframe the first and second PMI “without reporting the second RI”, Zheng is added. 
In an analogous art, Zheng teaches a system of PMI feedback between a base station and UE where the user equipment feeds back a rank 1 PMI and then a rank 2 PMI.  See for example, section [0025] (which switches between SU rank 1 and MU rank 2), and Fig. 5 (rank 1 in step 510 and rank 2 in step 520) as described in section [0030].  It is noted that the feedback received in step 512 is used for beamforming, as recited. Regarding the feature reciting that the reporting is “in a single sub-frame”, see sections [0022]-[0023], and claim 7 of Zheng, which teach that the reporting of both the rank 1 and rank 2 PMI/CQIs are “within a single sub-frame”.  Regarding the feature that “the second RI is not reported”, Zheng teaches only providing the PMI feedback and does not include the rank (recited “RI”) of the PMI.  Also regarding this recited feature that the “second RI is not reported”, it is noted that the claim does not recite any details regarding if the first RI is reported or not.  Additionally, regarding the features already discussed above relating to “selecting a first and a second RI for reporting…”, given that Zheng explicitly teaches selecting a rank 1 PMI codebook and then subsequently selecting a rank 2 PMI codebook”, Zheng also teaches “selection of RI”. 
Therefore, as Kim/Pan teach generating both rank 1 SU PMI and rank 2 MU beamforming PMI, and as Zheng explicitly teaches the benefits of sending both rank 1 and rank 2 PMI back to the base station in the same sub-frame (and not reporting any rank information), it would have been obvious to one of ordinary skill in the art to modify the Kim/Pan combination to feedback both rank 1 and rank 2 PMI in the same subframe, for reasons as discussed in all these references, which is finding optimum PMI using both rank 1 and 2 codebooks. 
Regarding the feature reciting “in response to an uplink grant…”, although feedback from the UE is in response to a channel defined by the base station (in an uplink grant), as the references do not explicitly teach this feature, Eriksson is added. 
In an analogous art, Eriksson teaches a system of PMI feedback between a base station and UE.  See for example, section [0015], which teaches that the uplink grant includes a bit which prompts PMI feedback from the UE, therefore, Eriksson teaches that the PMI feedback is in response to (the bit) in the uplink grant, as recited. 
Therefore, as Kim and Eriksson teach generating PMI feedback to the base station, and as Eriksson explicitly teaches that the generated PMI is reported in response to the uplink grant from the base station, it would have been obvious to one of ordinary skill in the art to modify the Kim combination to generate and report PMI feedback, as it is conventional and desired by the base station of Kim to receive feedback on the given and assigned channel. 
Regarding the feature of claim 1, which recites that the PMI are “rate-matched to the same block of frequency resources”, see section [0021] of Eriksson, which teaches “i.e. data and control (which include the PMI) are "rate matched" into the PUSCH”, which is the same teaching as in section [0044] of the instant application.  See also sections [0047] to [0056] of Eriksson, which teach the formulas for code rate matching the PMI into the PUSCH block of frequency resources.  
Regarding claim 11, which recites “wherein: the base station communicating with each user equipment based on a corresponding recommended optimum precoding matrix transmitted by the at least one of the plurality of user equipment”, as each user equipment in the references transmits it’s PMI (which is it’s “recommended optimum precoding matrix”) and this is used by the BS to communicate with the UE 10, the “BS communicates with the at least one UE based on the PMI”, as recited.
3.	Claims 2 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of either one of U.S. Patent Pub. 2009/0325591 to Liu et al. (hereinafter “Liu”) or U.S. Patent Pub. 2010/0039928 to Noh et al. (hereinafter “Noh”).
Regarding claims 2 and 23, which recite “wherein: the information in the second precoding matrix indicator indicates a maximum distance to the first precoding matrix indicator”, Kim/Pan and Zheng do not explicitly teach his feature.
In an analogous art, Liu teaches a system which provides PMI. See for example, sections [0059] and [0112], Liu also teaches using maximum distances between PMIs for interference calculations. See for example, section [0139] of Liu which teaches “For example, a chordal distance can be used to measure the distance between different preceding codebook matrices and set the threshold to be the maximum distance from the elements of preferred set to the precoding matrix which maximizes the interference power.” Similarly, Noh teaches a system which transmits multiple PMIs (see section [0236]) and also uses a maximum distance (see section [0192]).
Therefore, as Kim/Pan teaches the conventionality of transmitting PMI, and as both Liu and Noh teach using maximum distance PMIs, it would have been obvious to modify Kim to transmit a maximum distance PMI, as both Liu and Noh teach the conventionally of using and transmitting a PMI with a maximum distance, as recited.

4.	 Claims 3 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references, as applied to claim 2 above, and further in view of U.S. Patent Pub. 2009/0207784 to Lee et al. (hereinafter “Lee”).
Regarding claims 3 and 24, which recite “wherein: said maximum distance is a Euclidean distance”, Kim/Pan/Zheng and either one of Liu or Noh do not explicitly teach a Euclidean distance, as recited. 
In an analogous art, Lee teaches a system which provides PMI. See for example, sections [0009] to [0010] and [0014], Lee teaches using Euclidean distances between PMIs. See for example, section [0082],
Therefore, as Kim teaches the conventionality of transmitting PMIs, and as both Liu and Noh teach using maximum distance PMIs, it would have been obvious to use a Euclidean distance for the maximum distance, as Lee teaches the conventionality of using several types of distances.
5. 	Claims 4 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 2 above, and further in view of U.S. Patent Pub. 2009/0274225 to Khojastepour et al. (hereinafter “Khojastepour”).
Regarding claims 4 and 25, which recite “wherein: said maximum distance is a Fubini-norm distance”, Kim/Pan and either one of Liu or Noh do not explicitly teach a Fubini-norm distance, as recited.
In an analogous art, Khojastepour teaches a system which provides PMI. See for example, sections [0026] and [0030]. Khojastepour teaches using Fubini distances between PMIs. See for example, section [0031].
Therefore, as Kim teaches the conventionality of transmitting PMI, and as both Liu and Noh teach using maximum distance PMIs, it would have been obvious to use a Fubini distance as the maximum distance, as Khojastepour teaches the conventionally of using several types of distances, as is conventional.

6.      Claims 5-6 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of Lee.
Regarding claims 5 and 26, which recite “wherein: said at least one further PMI indicates a minimum distance to the first PMI”, Kim/Pan do not explicitly teach a minimum distance, as recited.
In an analogous art, Lee teaches a system which provides PMI. See for example, sections [0009] to [0010] and [0014], Lee teaches using minimum distances between PMIs. See for example, section [0082]. 
Therefore, as Kim/Pan teaches the conventionality of transmitting PMIs, and as Lee teach using minimum distance PMIs, it would have been obvious to use a minimum distance PMI, as Lee teaches the conventionality and reasons for using minimum distance PMIs.
Regarding claims 6 and 27, which recite “wherein: said minimum distance is a Euclidean distance”, as described above, Lee teaches using Euclidean distances between PMIs in section [0082],
Therefore, as Kim teaches the conventionality of transmitting PMIs, and as Lee teaches using minimum distance PMIs and Euclidean distances, it would have been obvious to use a minimum Euclidean distance PMI, as Lee teaches the conventionality of using several types of distances.
7.      Claims 7 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 5 above, and further in view of Khojastepour.
Regarding claims 7 and 28, which recite “wherein: said minimum distance is a Fubini-norm distance”, Kim and Lee do not explicitly teach a Fubini-norm distance, as recited.
In an analogous art, Khojastepour teaches a system which provides PMI. See for example, sections [0026] and [0030]. Khojastepour teaches using Fubini distances between PMIs. See for example, section [0031].
Therefore, as Kim/Pan teaches the conventionality of transmitting PMI, and as Lee teach using minimum distance PMIs, it would have been obvious to use a Fubini distance as the minimum distance, as Lee and Khojastepour teach the conventionally of using several types of distances, as is conventional.
8.	 Claims 8-9 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of Liu.
Regarding claims 8 and 29, which recite “wherein: said information in said at least one further PMI indicates a highest correlation to the first PMI”, Kim/Pan do not explicitly teach this feature, as recited.
As described above in the rejection of claim 2, Liu teaches a system which provides PMI. See for example, sections [0059] and [0112], Liu also teaches using cross correlated matrices. See for example, section [0141] of Liu which teaches “The examples of the distance measures can be the cross-correlation between different precoding codebook vectors and the chordal distance between different precoding codebook matrices.” Claim 14 of Liu also teaches selecting a PMI matrix which is closest to the preceding matrix, which would be the “highest correlation” PMI matrix.
Therefore, as Kim/Pan teaches the conventionality of transmitting PMI, and as Liu teaches using the most highly correlated PMI, it would have been obvious to modify Kim to transmit this highly correlated PMI, as Liu teaches the conventionally of using this PMI, as recited.
Regarding claims 9 and 30, which recite “wherein: said information in said at least one further PMI indicates a lowest correlation to the first PMI”, see for example, sections [0134] to [0137] and claims 6, 11, 15 and 23 of Liu which teach the subscriber station also reporting and using a “restricted PMI”, which would be a “lowest correlated PMI”, as recited.
Therefore, as Kim teaches the conventionality of transmitting PMI, and as Liu teaches using a lowest correlated PMI, it would have been obvious to modify Kim to transmit this lowest correlated PMI, as Liu teaches the conventionally of using this PMI, as recited.

9.    Claims 10 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0013563 to Sivanesan et al. (hereinafter “Sivanesan”).
Regarding claims 10 and 31, which recite “wherein: said at least one further PMI consist of a sequence, each PMI in the sequence indicating a next best precoding matrix for single user multiple input, multiple output (SU-MIMO) communication”, Kim does not explicitly teach this feature.
In an analogous art, Sivanesan teaches a system which provides PMI. See for example, sections [0024] to [0032], Sivanesan teaches that several (a sequence) of PMI are fed back to the eNodeB. See for example, Figs. 3 and 5 and see section [0039], which teaches “Another element 306 of the feedback header 300 contains rank information, to identify the rank modes for the M bands. In other words, the rank mode for the best band, the rank mode for the next best band, and so forth, are included in the element 306’.
Therefore, as Kim teaches the conventionality of transmitting PMI, and as Sivanesan teaches sending a sequence of ranked (next best) PMIs, it would have been obvious to modify Kim to include this feature, as is convention and as taught in Sivanesan.

10. 	Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0105164 to Lim et al. (hereinafter “Lim”).
Regarding claim 12, which recites “wherein: when the recommended optimum precoding matrixes transmitted by two user equipment’s differ, the base station communicating to the two user equipment’s based on a corresponding the recommended optimum precoding matrix transmitted by each user equipment”, as described in the previous office action, as described in Kim, as the PMI of UE1 and UE2 are different, and as the BS 20 in Kim uses the “recommended optimum (PMI) precoding matrix” of each UE in the calculations (as shown in Figs. 7-8), the base station of Kim would communicate to the two user equipment’s “based on their corresponding PMI”, as recited.  Regarding the feature of “when” the matrices are determined to be different, as Kim does not explicitly teach this determining, Lim is added.
In an analogous art Lim teaches a MIMO system which provides and selects optimal PMIs for the mobile devices. As discussed in section [0012], Lim teaches that PM I codes used by mobile stations in adjacent cells cause interference to other mobiles. Therefore, these currently used PMIs which produce interference become restricted (PMIs) not to be used by other mobiles. See for example, the comparison step in the flowcharts of Figs. 3 and 4 which teaches “Optimal PMI is the same as a restricted PMI?”. Therefore, Lim teaches determining when the PMIs are different (i.e. No in the decision box) and also teaches using each different PMI when determined to be different (as Ko also does). Therefore, as Kim teaches using PMIs and teaches that interference is caused by data of other users when resources are paired, and as Lim teaches determining if PMIs are the same/different in order to avoid such interference, it would have been obvious to one of ordinary skill to modify Kim with the teachings of Lim, for these reasons. 
Regarding claim 13, which recites “wherein: when the recommended optimum precoding matrix transmitted by two user equipment’s are equal, the base station communicates to a first user equipment based on a corresponding recommended optimum precoding matrix transmitted by the first user equipment, and a second user equipment based on a precoding matrix indicated by the at least one further PMI of the second user equipment”, as described in the previous office action, as Kim uses a combination of the “first PMI” and the “further PMI” information for each device, and as the claim language does not specifically recite how the communications are “based” on these PMIs, Kim would therefore communicate in the manner recited. For example, communications to the first terminal are “based” on the first PMI (and could also be further based on additional factors such as on beamforming PMI for the first terminal) and communications to the second terminal are based on beamforming PMI of the second terminal (and could also be further based on additional factors such as the first PMI for the second terminal). In effect, this claim recites communicating with terminals “based on one type” of PMI for these terminals, which is rendered obvious and/or taught by Kim. Regarding the recited feature of “when” the matrices are determined to be the same, as Kim does not explicitly teach this determining Lim is added.
In an analogous art Lim teaches a MIMO system which provides and selects optimal PMIs for the mobile devices. As discussed in section [0012], Lim teaches that PMI codes used by mobile stations in adjacent cells cause interference to other mobiles. Therefore, these currently used PMIs which produce interference become restricted (PMIs) not to be used by other mobiles. See for example, the comparison step in the flowcharts of Figs. 3 and 4 which teaches “Optimal PMI is the same as a restricted PMI?”
Therefore, as Kim teaches using PMIs and teaches in column 2, lines 12-16 that interference is caused by data of other users when resources are paired, and as Lim teaches determining if PMIs are the same/different in order to avoid such interference, it would have been obvious to one of ordinary skill to modify Kim/Pan with the teachings of Lim, for these reasons.

Response to Arguments
Applicant’s arguments filed 9-7-22 have been considered but are not persuasive. Applicant sets forth that Kim/Pan do not teach receiving the “rank indicator information” (RI), as section [0042] of Pan teaches receiving rules for creating MU-MIMO codebooks from a SU-MIMO codebook.  As described in sections [0005] and [0021] of Pan, it is known that SU-MIMO codebooks are Rank 1 information.  It is noted that the claim language does not require “receiving the rank 1 and the rank 2 information” per se. The claim only requires receiving some RI information, and then subsequently reciting “transmitting RI 1 and transmitting RI 2”.  Therefore, Pan’s teachings of transmitting SU-MIMO codebooks and in section [0042] “Which portion and partition of the SU-MIMO codebook and how to use it is defined by the rules that are indicated by the base station”, meets “receiving RI information”.  The fact that RI 2 information is generated from the RI 1 information in Pan still meets the language of “transmitting RI 2 information” (as the claim does not explicitly require that the RI 2 information was received).  Therefore, Applicant’s arguments are not persuasive.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646